—Order, Supreme Court, Bronx County (Barry Salman, J.), entered November 6, 1992, which, inter alia, granted plaintiffs cross-motion for leave to serve an amended complaint, unanimously modified, on the law, the facts and in the exercise of discretion, to award defendant $1,000 in interim counsel fees, and otherwise affirmed, without costs.
Rather than contend for the sufficiency of the two causes of action for divorce originally alleged in the complaint, plaintiff, in opposition to defendant’s motion to dismiss, sought leave to amend to assert a cause of action for separation. We find no indication that the plaintiff sought leave to amend in bad faith. Whether or not plaintiff consented to a marriage without sexual relations, so as to preclude maintenance of this action (see, Hammer v Hammer, 41 AD2d 831, affd 34 NY2d 545), is a matter which is unclear on this record. Our present disposition does not preclude defendant from further testing the sufficiency of the amended complaint by way of appropriate motion.
The IAS Court failed to consider defendant’s request for interim counsel fees. Under the circumstances, we find an award of $1,000 to be an appropriate sum.
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Carro, Wallach, Kupferman and Nardelli, JJ.